DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  The last line of claim 18 recites “a BHA” and should state “the BHA.”  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor being located within the BHA and/or located at the surface (as recited in instant dependent claims 13 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In additional, all of the instant Figures are either blurry and/or have claimed features obscured due to improper shading.  The Examiner suggests submission of only line drawings w/o shading.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Instant dependent claim 19 recites in part: “determining an effectiveness of a borehole cleaning operation (emphasis added) based on the density of the borehole fluid.”  The instant specification lacks written description regarding what exactly constitutes a “borehole cleaning operation.”  There is no definition or description of a “borehole cleaning operation.”  Based on searches performed by the Examiner, it appears, although it is not clear/definitive, to be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 12, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2004/0128072 to Mandal.  Mandal discloses a drilling system, method of drilling a borehole with a drillstring with a BHA and well tool coupled to the BHA (see Schlumberger Oilfield Glossary which defines BHA as a lower section assembly of drillstring which includes measuring equipment and MWD tools and LWD tools and other specialized  by the acoustic velocity transducer and reflected back from the reflector plate (see at least paras 0032, 0035, 0037, 0053 and claims 8 and 20 of Mandal) (thus meeting all limitations recited in instant independent claims 1, 5 and 15); wherein the processor is further programmed to determine a density of the borehole fluid based on the return/transit time and an amplitude of the acoustic pulse after the acoustic pulse reflects off the reflector plate (see at least: Abstract, . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8-11, 13, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0128072 to Mandal as applied to claims 1, 5, 7 and 15 above, and further in view of U.S. 5,469,736 to Moake.  Mandal discloses a drilling system, method of drilling a borehole with a drillstring with a BHA and well tool coupled to the BHA having all of the elements and/or method steps and/or functionality stated previously, including determining a density of the borehole fluid based on an amplitude of the acoustic pulse after the acoustic pulse reflects off the reflector plate and the return time (as recited in instant dependent claim 17, as pointed out above in the rejection of instant dependent claims 2 and 6.  Mandal does not explicitly disclose the well tool coupled with the BHA, wherein the tool and/or BHA further includes a stand-off transducer positioned to reflect an acoustic pulse off a borehole wall and back to the stand-off transducer (as recited in instant dependent claims 3, 8 and 10); wherein the .  
In specific regards to instant dependent claims 13 and 14, Mandal and Moake both disclose that the processor is located on/within the well tool/BHA, as well as communication to .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0128072 to Mandal and U.S. 5,469,736 to Moake as applied to claims 15-17 above, and further in view of Applicant’s cited prior art reference U.S. 6,618,322 to Georgi.  Mandal and Moake disclose a drilling system, method of drilling a borehole with a drillstring with a BHA and well tool coupled to the BHA having all of the elements and/or method steps and/or functionality stated previously.  Mandal and Moake do not explicitly disclose the determining a correction factor to at least one of a density tool of the BHA or a neutron porosity tool of the BHA based on the density of the borehole fluid and either the distance between the well tool/BHA and the borehole wall, as recited in instant dependent claim 18.  Georgi disclose a well tool and NMR tool, the NMR tool that determines density of the borehole fluid (see entire reference), employing many similar elements of Mandal and Moake (see Fig. 2A, acoustic transducer, reflectors, etc.); and states it is known to provide correction (i.e. via a correction factor or any other type of mathematical correction relationship) with knowledge of the borehole fluid/mud density as well employ density correction curves, and when making stand-off/distance measurements simultaneously with NMR tools via acoustic stand-off transducer(s) and the distance/stand-off used as quality control for the NMR measurements (see Summary) and .
As best understood, claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0128072 to Mandal.  Mandal discloses a drilling system, method of drilling a borehole with a drillstring with a BHA and well tool coupled to the BHA having all of the elements stated previously.  Mandal further discloses that the borehole fluid density fluctuates within the borehole, and well as variations in borehole fluid density at different depths, which is affected by temperature, pressure and ability to carry cuttings to the surface during drilling (i.e. thus cleaning effectiveness), and ability to hold in suspension cuttings when fluid circulation is stopped, and the drilling operator and mud engineer monitors determine additives for such cleaning, and thus the cleaning effectiveness is related to density of the borehole fluid and other borehole fluid properties (see Mandal Background). Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the determined density .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner, wherein the cited art is related to standoff measurements during drilling via acoustic measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861